Citation Nr: 1231613	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-47 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to VA benefits under 38 U.S.C.A. § 1151 for delayed diagnosis of Hodgkin's disease.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In April 2010, the Board sought an Independent Medical Opinion from an outside medical expert to address the question of whether the delay in diagnosis and treatment of the Veteran's Hodgkins' disease resulted in any additional disability or contributed to shorten her life span.  The opinion was received in May 2010 and a copy was furnished to the Veteran and she was afforded the opportunity to submit additional evidence or argument in response to this opinion.  The Veteran submitted a response and additional argument in May and October 2010.

This case was previously before the Board in December 2010, when it was remanded for further development, to specifically include seeking signed releases from the Veteran to obtain outstanding medical evidence.  The Veteran was asked to furnish signed releases, but did not respond to the request.  As there has been substantial compliance with the requested development, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Any delay in diagnosis or treatment for the Veteran's Hodgkin's disease from September 2002 until July 2003 did not cause the Veteran any additional disability. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for delayed diagnosis of Hodgkin's disease have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361, 17.32 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in September 2008.  The notice included the type of evidence needed to substantiate the claim under 38 U.S.C.A. § 1151, namely, evidence of additional disability, evidence of VA treatment, evidence of fault on the part of VA in providing the treatment, resulting in additional disability or evidence that the additional disability was not a reasonably foreseeable event of VA treatment.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any such records on her behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's relevant VA Medical Center treatment records, as well as private treatment records.  The Veteran had identified additional pertinent records and the matter was remanded to secure a release for those records so that they might be incorporated in the record.  However, the Veteran did not respond to a letter requesting a signed release sent in November 2011, and did not submit any copies of the records in question.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of the Veteran's cooperation in obtaining these private medical records, VA must necessarily adjudicate the claim without them.

In March 2009, the RO submitted this matter to a physician for a medical opinion regarding whether there was any evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or the delay in furnishing such hospital care to the Veteran with respect to her cancer diagnosis.  The report received contained specific clinical findings and an informed discussion of the pertinent history and features of the Veteran's claim and addressed the questions on appeal.  Also, as noted above, this matter was submitted to an Independent Medical Examiner for an expert opinion, which was received in May 2010.  The Veteran was given the opportunity to comment on and submit additional evidence and argument in response to the expert opinion.  The additional statements by the Veteran have been considered in rendering the judgment below.  The Board notes that the expert Independent Medical Opinion sufficiently addressed the questions posed and contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for adjudicating this claim.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

Compensation under 38 U.S.C.A. § 1151

In general, when a claimant experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151. 

The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a Veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service-connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361. 

In determining whether additional disability exists, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that he or she has an additional disability does not establish cause.  38 C.F.R. § 3.361(c) (1) (2011).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c) (2). 

To establish that carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the Veteran's informed consent.  Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d). 

The Veteran contends that benefits are warranted under the provisions of 38 U.S.C.A. § 1151, for additional disability which resulted from a delay in the diagnosis and thus the treatment of her Hodgkin's disease.  She specifically asserts that her primary care provider, a nurse practitioner, had noted in her VA medical record a significant increase in specific readings in her CBC tests and had recommended that she be scheduled for additional evaluation and diagnostic testing with a physician.  The Veteran asserts she was not informed of the elevated blood test levels or the need for further evaluation, so no such follow-up evaluation or testing was scheduled for a full nine months after the recommendation of the nurse practitioner.  Essentially, she argues that the condition, which was a Stage IV cancer at the time of diagnosis, would have been at a less-developed stage if diagnosed earlier and the radiation and chemotherapy treatments received would have been more effective in combating the disease and prolonging her life.  

In March 2009, a medical opinion was sought regarding whether there was evidence of fault on the part of VA in furnishing hospital care or in any delay in diagnosing the underlying disability.  The medical expert reviewed the Veteran's treatment records at VA, specifically focusing on the blood test results and reported symptoms as indicators of the need for additional evaluation or treatment.  The expert noted the abnormal blood test results in September 2002 which "conceivably might have led to a search for an underlying cause" and that a chest X-ray, which proved dispositive, was not performed until July 2003.  The expert stated that the treatment received (chemotherapy) would have been the same regardless of the date of diagnosis, although an earlier diagnosis would have meant an earlier start for such treatment.  Based on the course of the disease, namely an initial positive response to treatment with a recurrence some months later, the expert stated that "it is unclear whether a delay in diagnosing her Hodgkin's lymphoma . . . would have made any difference at all in the outcome."  As a result, he found that "it is not at least as likely as not that the failure to timely diagnose Hodgkin's lymphoma led to increased disability."  

As noted above, the Board sought an Independent Medical Opinion with respect to the Veteran's claims.  The opinion, rendered by an oncologist and hematologist in May 2010, specifically stated that it was "NOT as likely as not that the Veteran has additional disability" due to failure to diagnose or treat Hodgkin's lymphoma.  The medical expert noted that the Veteran's initial presenting symptoms of anemia with markedly elevated erythrocyte sedimentation rate are consistent with a presentation of advanced disease, and would have resulted in the same or similar therapy as that given after the diagnosis was made.

In this case, the focus is not on careless, negligence, improper treatment, malpractice, or lack of informed consent, but on whether the delay in diagnosing the Veteran's Hodgkin's disease resulted in additional disability, to include a more advanced state of cancer or a shorter life span.  Both the March 2009 medical opinion and the May 2010 Independent Medical Opinion stated that the Veteran did not have any additional disability because of the delay in diagnosis.  Specifically, in September 2002, the Veteran's blood test results which eventually triggered further investigation, showed a condition which was already advanced and would have required the same treatment as was afforded after the chest X-ray and diagnosis in July 2003.  Both medical experts noted that the chemotherapy treatment administered would have been the same, and that there was no indication the course of the disease would have been different or the subsequent recurrence of cancer would have been prevented by an earlier diagnosis.

Therefore, the preponderance of the evidence of record does not show that the Veteran experienced a worsening in her medical condition or a reduced life span as the result of any fault by VA medical personnel, including a delayed diagnosis, or due to an event not reasonably foreseeable in furnishing or not furnishing the Veteran's medical treatment.  Accordingly, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for delayed diagnosis of Hodgkin's disease is not warranted. 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no medical evidence of record that the Veteran experienced a worsening in her medical condition or a reduced life span as a result of fault on the part of VA medical personnel, or due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for delayed diagnosis of Hodgkin's disease are denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


